DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	The requirement for election has been withdrawn in view of amendments to the claims by reinstating the originally examined claim elements. 
Response to Arguments
Applicant’s arguments and amendments, see pg. 9, filed 08/26/2021, with respect to the DRAWINGS have been fully considered and are persuasive.  The objection to the drawing has been withdrawn in view of amendment to the specification. 
Applicant’s arguments and amendments, see pg. 9, filed 08/26/2021, with respect to the CLAIM OBJECTIONS have been fully considered and are persuasive.  The objection to claims 1 and 4 has been withdrawn in view of cancellation and amendment, respectively. 
Applicant’s arguments and amendments, see pg. 10-11, filed 08/26/2021, with respect to the REJECTION UNDER 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn in view of cancellation and amendment.
Applicant’s arguments, see pgs. 11-14, filed 08/26/2021, with respect to the REJECTION UNDER 35 U.S.C. § 103 of claims 1-2 and 4-5 by Takashi et al. (JP-H0576538) in view of Miyasaka (US 2013/0158411), and claims 3 and 6 by Takashi and Miyasaka in view of Nakamoto et al. (JP 2014094172) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quistgaard et al. (US 2005/0154431) in view of Takada (JP 2000237205, as cited by Applicant).
Regarding claim 4, Quistgaard teaches a control apparatus for controlling an ultrasound control unit and a robotic arm control unit of a transdermal treatment device (“an electronic controller in electronic communication with, and for the cooperative operation of, the robotic arm, the first control means, the medical device and the second control means” whereby the medical device is “movably positioned within a therapy head” [0028] of a high intensity focused ultrasound (HIFU) system [0053]), the transdermal treatment device having 
the ultrasound control unit configured to control an output of high intensity focused ultrasound from a high intensity focused ultrasound irradiator (“The system has three principle subsystems: a scan head, a suspension device and a treatment controller...The therapy controller is adapted to monitor the position and/or energy delivery of the scan head while providing guidance for positioning the scan head” [0054], wherein “treatment controller” and “therapy controller” are used interchangeably);
 a robotic arm having a force sensor and a tip unit disposed at one end thereof; the robotic arm control unit configured to control a movement of the robotic arm, the force sensor, and the tip unit (Fig. 1 illustrates the robotic arm 200 and a therapy head 500 corresponding to the tip unit, which “may also have a haptic sensor incorporated into it” for measuring “the pressure the medical device fixedly positioned within a therapy head, the therapy head being connected to the robotic arm; and an electronic controller for translating movement instructions received from the control means, and relaying the movement instructions to the robotic arm” [0029], wherein movement of the robotic arm necessarily moves the therapy head with the medical device and haptic pressure sensor); 
the tip unit including the high intensity focused ultrasound irradiator (“scan head 500 that includes an energy applicator 600” in Fig. 2; “Preferably the energy applicator is a HIFU transducer” [0068]), wherein the tip unit is in communication with the ultrasound control unit and configured to contact a body of a patient (“the therapy controller is adapted to monitor the position and/or energy delivery of the scan head while providing guidance for positioning the scan head” [0054], where the “therapy controller” represents the ultrasound control unit and the “therapy head” or “scan head” represents the tip unit; “The aperture through which energy is transmitted is placed against the patient skin” [0070]), and wherein the high intensity focused ultrasound irradiator is configured to output a high intensity focused ultrasound to the body of the patient (the HIFU energy applicator transmits energy through the aperture “placed against the patient skin” in [0070]); and 
the force sensor configured to measure forces applied to the tip unit by the body of the patient and to output force measurements to the robotic arm control unit (“The haptic sensor provides pressure feedback to the user through the first control means or through a display or alert device” and “measures the pressure the therapy head exerts on the patient body and provides the user with either resistance feedback, or graduated pressure information to allow the user to feel the amount of pressure the therapy head is exerting on the patient skin during a wherein
 the ultrasound control unit and the robotic arm control unit are in communication with the control apparatus (“an electronic controller in electronic communication with, and for the cooperative operation of, the robotic arm, the first control means, the medical device and the second control means” [0028]), and the control apparatus comprising: 
one or more computers configured to (“The therapy controller is a computer device. It may be a dedicated, specially constructed computer system or a general purpose computer with sufficient hardware and software resources to provide command and control of the present system” [0050]): 
output a first control instruction to the ultrasound control unit to start outputting the high intensity ultrasound from the high intensity focused ultrasound irradiator (the computer system controls “the therapy head, energy emitter and mechanical arm to the extent necessary” [0050] to emit HIFU energy from the energy applicator 600); 
acquire a magnitude of a first force applied to the tip unit from the robotic arm control unit (“The sensor measures the pressure the therapy head exerts on the patient body” [0070]).
It is noted that the mathematical formula for pressure (P) is                         
                            P
                            =
                             
                            
                                
                                    F
                                
                                
                                    A
                                
                            
                        
                    , where F is the force and A is the area. Therefore one of ordinary skill in the art would have known to derive the force from the pressure measurement of Quistgaard. Thus, the force derived from the measurement of the pressure obtained by the sensor of Quistgaard may represent a first force. 
acquir[ing] a magnitude of a second force applied to the tip unit from the robotic arm control unit, after acquiring the magnitude of the first force.  However, the pressure sensing as described in [0070] suggests that the pressure measurements are continuous during energy transmission “to prevent the robotic arm from injuring the patient… or to prevent overly deforming the skin contour of a patient during a procedure”, such that “the haptic sensor is necessarily adjusted to be responsive to even small pressures on the patient skin.” In other words, since an adjustment takes places with “even small pressures”, it implies that a difference in pressure is being sensed. Therefore, at least a second force magnitude is derived from at least a second pressure measurement of Quistgaard.  
The evidence in the immediately preceding paragraph further enables the system of Quistgaard to determine whether a difference between the magnitude of the first force and the magnitude of the second force is less than a threshold value to detect a misalignment between an irradiation position of the tip unit of the transdermal treatment device and a target irradiation position on the body of the patient based on the difference between the magnitude of the first force and the magnitude of the second force relative to the threshold value: “the robotic arm may have a safety limitation placed on the resistance feedback to prevent injury to the patient, or to prevent overly deforming the skin contour of a patient during a procedure. Specifically, where the medical device is or comprises a therapy transducer for treatment of adipose tissue, it is important that the tissue volume not be overly compressed or deformed to the extent that the focal zone of the transducer no longer lays within the volume of adipose tissue” ([0070]). Here, the “safety limitation” is interpreted as a threshold value.
While it is not explicitly stated that the system of Quistgaard output[s] a second control instruction to the ultrasound control unit to stop outputting the high intensity ultrasound from the high intensity focused ultrasound irradiator after detecting the misalignment between the irradiation position of the tip unit of the transdermal treatment device and the target irradiation position on the body of the patient by determining that the difference between the magnitude of the first force and the magnitude of the second force is greater than the threshold value ([0070] as in the immediately preceding paragraph), it is inferred that the “safety limitation placed on the resistance feedback to prevent injury to the patient, or to prevent overly deforming the skin contour of a patient during a procedure” ([0070]) interrupts the procedure.
However, Takada is relied on instead as it discloses an analogous ultrasonic therapeutic apparatus to the instant application. Specifically, Takada teaches “a monitoring means for monitoring a positional variation of the site to be treated; and an irradiation control means for stopping the irradiation of the ultrasonic wave for treatment when the amount of movement of the positional change becomes equal to or larger than a predetermine threshold value” (Takada, [0010]). The “positional variation of the site to be treated” can be associated with the change when “the focal zone of the transducer no longer lays within the volume of adipose tissue. Since the tissue volume is “soft” (as opposed to muscle tissue or areas having bone or hard tissue near the surface) it is easily deformed” (Quistgaard, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety limitation of Quistgaard with the monitoring means of Takada of stopping irradiation in order to avoid damaging surrounding healthy tissue when the target is misaligned with the HIFU focus as a result of the adipose tissues being overly compressed or deformed as conveyed by Quistgaard in paragraph [0070]. 

The elements of claim 4 are also represented in the transdermal treatment system of claim 8 and method claim 12. Thus, the evidence and logic pattern conveyed for claim 4 also applies to a robotic arm having an attached end and a free end, the attached end of the robotic arm configured to be attached to a surface and the free end of the robotic arm configured to move relative to the attached end, the free end of the robotic arm including the tip unit and the force sensor disposed thereon  as depicted in Fig. 1 (reproduced below). The robotic arm 200 has an attached end connecting to platform 202 and thereby base 100 via joint 214: “The mechanical arm 200 is anchored to the base 100 through a stem 202” ([0056]). The distal end segment 208 moves via translation controls of the robotic arm 200, and connects to the therapy head 500 along with the attached haptic sensor. 

    PNG
    media_image1.png
    586
    623
    media_image1.png
    Greyscale

Fig. 1 of Quistgaard et al. 

claim 7, the modification of Quistgaard teaches the control apparatus according to claim 4, with Quistgaard further teaching wherein the one or more computers are further configured to: 
determine whether a preset amount of time has elapsed after outputting the first control instruction to the ultrasound control unit, in response to determining the difference between the magnitude of the first force and the magnitude of the second force is less than the threshold value: HIFU systems are discussed in the background section whereby “[m]ost HIFU regimens have been applied by locating the HIFU application at one spot and turning on the power for a given period of time, typically 1 to 4 seconds,” and “[a]fter a period of insonification, the applicator is turned off and moved to a new location; typically a few mm away from the previous application. The applicator is not turned on again until the tissue has had a period of time to cool, which can be anywhere from a few seconds to a few minutes” ([0016]). Thus, it is well- established in the field of HIFU treatment to set a preset amount of time to balance effective treatment and reduced off-target damage from the high heat produced at the focal point. Thus, in an instance where the target adipose tissue is not “overly compressed or deformed” such that “the focal zone of the transducer” and “the volume of the adipose tissue” remain aligned ([0070]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a HIFU energy emitting time limit to avoid tissue damage near the target point. 
The evidence from [0016] further provides the case when the “period of insonification”, such a any period between 1 to 4 seconds, is exceeded, “the applicator is turned off” to teach output[ting] the second control instruction to the ultrasound control unit, in response to determining that the preset amount of time has elapsed.
acquir[ing] a magnitude of a third force applied to the tip unit from the robotic arm control unit after acquiring the magnitude of the first force and the magnitude of the second force, in response to determining that the preset amount of time has not elapsed as previously conveyed in paragraphs [0070] of claim 4 above: “The sensor measures the pressure the therapy head exerts on the patient body and provides the user with either resistance feedback, or graduated pressure information to allow the user to feel the amount of pressure the therapy head is exerting on the patient skin during a procedure.” This suggests that the pressure measurements are continuous during energy transmission “to prevent the robotic arm from injuring the patient… or to prevent overly deforming the skin contour of a patient during a procedure”, such that “the haptic sensor is necessarily adjusted to be responsive to even small pressures on the patient skin.” In other words, since an adjustment takes places with “even small pressures”, it implies that a difference in pressure is being sensed. Therefore, a plurality of force magnitudes may be derived from multiple pressure measurement of Quistgaard. Further, the determination of a third force relies on the same processing used to determine first and second forces, thus one of ordinary skill in the art would appreciate that the controller of Quistgaard can repeat the step of measuring instantaneous pressures during a procedure any number of times. 

The elements of claim 7 are also represented in the transdermal treatment system of claims 9 and 10 and method claim 13. Thus, the evidence and logic pattern conveyed for claim 7 also applies to claims 9 and 13.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Quistgaard and Takada as applied to parent claim 10, and further in view of Nakamoto et al. (JP 2014094172, as cited by Applicant).
	The modification of Quistgaard teaches the transdermal treatment system according to claim 10, but does not disclose wherein the irradiator control unit is further configured to control the irradiation to output a first focused ultrasound having a first intensity, and to output a second focused ultrasound having a second intensity, and the second intensity is less than the first intensity. 
Nakamoto is relied on instead as it teaches an analogous ultrasonic therapy apparatus to the instant application which performs HIFU therapy. Specifically, Nakamoto teaches “that ultrasonic waves are controlled separately for the generation and destruction of bubbles,” defining “a bubble generation pulse (hereinafter referred to as a trigger pulse)…and a bubble breaking pulse (hereinafter referred to as a heating pulse). The trigger pulse 61 (a, b) has a higher intensity than the heating pulse 62 (a, b)” ([0024]). Thus, the second pulse (i.e., the heating pulse) is ‘smaller’ than the first pulse (i.e., the trigger pulse) in terms of intensity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the HIFU system of Quistgaard with that of Nakamoto in order to generate ultrasonic waves at different intensities since it is known in the art that the principle of “HIFU treatment utilizes the fact that when a focused ultrasonic wave is applied to living tissue, bubbles are generated in the tissue, and when bubbles are destroyed, the temperature rises and the tissue is thermally coagulated, resulting in necrosis of the tissue such as a tumor” (Nakamoto [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793